Citation Nr: 1129559	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  05-12 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack




INTRODUCTION

The Veteran served on active duty from June 1970 January 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2003 rating decision in which the RO denied service connection for bilateral hearing loss and for tinnitus.  In February 2003, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2005.

In August 2006, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  After completing the requested action, the AMC continued to deny each claim (as reflected in a January 2008 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

In June 2008, the Board denied the Veteran's claims.  The Veteran appealed the Board's  decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 memorandum decision, the Court vacated the Board's decision and remanded the claims to the Board for further proceedings consistent with the Court's memorandum decision.  

The Board notes that, while the Veteran previously was represented by Military Order of the Purple Heart, in October 2008, the Veteran granted a power-of-attorney in favor of The American Legion with regard to the claims on appeal.  The Veteran's current representative has submitted written argument on his behalf.  The Board recognizes the change in representation.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

In light of points raised in the Court's memorandum decision, and the Board's review of the claims file, further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

Initially, the Board notes, as noted in the August 2006 remand, that the Veteran had documented duty in an artillery unit in service,  and, thus was  likely  exposed to loud noise during that time.

A VA audiological evaluation took place in January 2007.  Audiometric testing revealed bilateral hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  See 38 C.F.R. § 3.385.  The VA audiologist  reviewed the record, as well as considered the Veteran's assertions of military noise exposure including heavy artillery noise with no ear protection, and that he had been exposed to no occupational or recreational noise post-service.  

The audiologist  opined that it was less likely than not that the Veteran's bilateral hearing loss was related to his military service, based on the finding that, although the Veteran reported no occupational or recreational noise exposure post-service, the claims file indicated that the Veteran had had a career in auto repair, and that the Veteran's hearing was noted to be normal at the time of his separation from service in 1972.  The audiologist  also opined that it was unlikely that the Veteran's tinnitus was related to in-service noise exposure, as his hearing was normal at the time of separation from service, and the first mention of tinnitus in the medical record was in May 1996, 24 years after the Veteran's separation from service.  The audiologist  stated that it was more likely that the Veteran's hearing loss and tinnitus were related to occupational and/or environmental noise exposure after discharge from service.

However, as noted by the Court in the June 2008 Court memorandum opinion, while the January 2007 audiologist's opinion was supported by the rationale that the separation examination revealed normal hearing and that there was no documented medical evidence showing a hearing condition for many years after service, it is unclear whether she considered the Veteran's lay statements in reaching her conclusion.  In this regard, the Court pointed out that the Veteran, in an April 2005 statement, described an in-service incident in which he hit his head on a pipe and experienced "ringing in [his] ears."  Such reported incident is not noted in the report of the January 2007 VA audiological evaluation,
Under these circumstances, the Board finds that another competent  opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale- is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the RO should arrange for the Veteran to undergo VA examination (with appropriate testing) , by an appropriate Ear, Nose and Throat (ENT) physician or audiologist  at a VA medical facility.  The Veteran is hereby advised that failure to report to the  scheduled examination and/or testing , without good cause, may result in denial of the claims for service connection for bilateral hearing loss and for tinnitus (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the  scheduled examination and/or testing, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.
 
While the matter is on remand, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

In this regard, the  Board points out that, in an April 2009 informal brief submitted to the Court, the Veteran indicated that that statements from several other auto mechanics that he submitted to the RO, which indicate that they do not have hearing problems or tinnitus, are missing from the claims file.  No such statements appear to be associated with the claims file.  Thus, on remand, the RO should specifically request that the Veteran provide such statements.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

As a final matter, the Board notes that, an April 2009 informal brief, the Veteran stated that he had been asking for 13 years for someone to "hear him". Although this statement appears to suggest  that the Veteran has requested a  hearing., the claims file reflects no outstanding requests for any hearing from the Veteran.  Thus, on remand, the RO should request that the Veteran clarify whether he is requesting a hearing in connection with his claims, and, if so, what type of hearing is being requested.

Accordingly, these matters are, again, hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should request that the Veteran clarify whether he wishes to have a hearing in connection with the claims on appeal, and, if so, what type of hearing is being requested.  Based on the Veteran's response, the  RO should take appropriate action. 

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specifically request that the Veteran provide any statements from other auto mechanics regarding any hearing problems, tinnitus, or lack of such conditions experienced by them, .  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate ENT physician or audiologist,  at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate, for each ear, whether the Veteran has hearing loss to an extent recognized as a disability-i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent)-as well as whether the Veteran current suffers from tinnitus.

Then, for each such diagnosed disability, he examiner should clearly opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service-to  specifically include likely in-service noise exposure associated with service in an artillery unit, and/or the reported in-service incident in which he hit his head on a pipe and experienced "ringing in [his] ears."  

In assessing the impact of any post-service noise exposure, the examiner should also consider any statements from other auto mechanics regarding any hearing problems, tinnitus, or the lack of any such conditions experienced by them.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination and/or testing, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication;  it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

